    Case 1:17-cv-00088 Document 23 Filed in TXSD on 10/03/18 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                         BROWNSVILLE DIVISION



United States of America                   §
                                           §
versus                                     §             Case Number: 1:17−cv−00088
                                           §
1.2065 Acres of Land, More or Less, et     §
al.

                             Notice of Reassignment

       By agreement of the judges, this case is reassigned to the docket of United States
District Judge Fernando Rodriguez, Jr.


Date: October 3, 2018
                                                                David J. Bradley, Clerk
